Citation Nr: 1441474	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of a shell fragment wound of the right eye.

2. Entitlement to a compensable rating for service-connected migraine and tension headaches due to traumatic brain injury.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse 



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952, with combat service in Korea.  The Veteran received two Purple Hearts and the Combat Infantryman Badge.  
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for service-connected migraine and tension headaches due to traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDING OF FACT

Residuals of a shell fragment wound of the right eye were incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a shell fragment wound of the right eye have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for residuals of a shell fragment wound of the right eye, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.    

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

During the July 2014 Board hearing, the Veteran reported that he sustained a shell fragment wound of the right eye while engaging in combat service in Korea.  He described in detail a combat-related event in service where a grenade went off near him and he was injured on the right side of his head.  He testified that due to a post-service work incident in 1953, he sought medical attention of the right eye.  It was at that time that he was informed that he had a piece of metal in his right eye that appeared as if it had been there a long time as it had yellow rust.  He testified that there was no time in his life other than combat that metal could have gotten into his eye. 

The Board finds the Veteran's July 2014 testimony of an in-service shell fragment wound of the right eye to be competent and credible.  The Veteran is competent to describe the events that occurred during his combat service.  Additionally, the Board notes that he is currently service-connected for a shell fragment wound of the right side of the neck and right forearm.  A shell fragment wound of the right eye would be consistent with the circumstance, nature, and condition of his combat service in Korea.  As such, the Board finds the Veteran's July 2014 testimony to be credible.    

The Veteran's VA treatment records document cataract of the right eye and "vision changes associated with metallic foreign body removal from the right globe of the eye."  See May 2010 and July 2010 VA treatment records.  As such, the Board finds that service connection for residuals of an in-service shell fragment wound of the right eye is warranted.    


ORDER

Service connection for residuals of a shell fragment wound of the right eye is granted. 


REMAND

The Board notes that in September 2013, the RO granted service connection for migraines and tension headaches due to traumatic brain injury and assigned a noncompensable evaluation.  In October 2013, the Veteran's representative indicated disagreement with the noncompensable disability rating.  Remand for issuance of a statement of the case, which has not yet been issued, is warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a Statement of the Case on his claim of entitlement to a compensable rating for service-connected headaches, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  If he submits a timely substantive appeal, then return the claim to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


